ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                        )
                                    )
Grant Thornton LLP                  )               ASBCA No. 61492
                                    )
Under Contract No. W81XWH-08-D-0027 )

APPEARANCES FOR THE APPELLANT:                      Alexander J. Brittin, Esq.
                                                     Brittin Law Group, PLLC
                                                     Vienna, VA

                                                    Ellen Randel, Esq.
                                                     Associate General Counsel


APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    L TC Robert B. Nelson, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute which is the subject of this appeal has been settled, and the appeal is
hereby dismissed with prejudice.

       Dated: October 18, 2019



                                                  LYND~LIVAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61492, Appeal of Grant Thornton
LLP, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2


                                                                                            I